53 N.Y.2d 892 (1981)
The People of the State of New York, Respondent,
v.
Jesus Fuentes, Appellant.
Court of Appeals of the State of New York.
Argued April 2, 1981.
Decided May 12, 1981.
Donald M. Zolin for appellant.
Robert M. Morgenthau, District Attorney (Susan Corkery and Jerrold L. Neugarten of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*894MEMORANDUM.
The order of the Appellate Division should be affirmed.
We agree with the court below that the trial court did not abuse its discretion when it denied defendant's requests to reopen the Wade hearing during the course of the trial. A trial court may reopen a pretrial hearing if it "is satisfied, upon a showing by the defendant, that additional pertinent facts have been discovered by the defendant which he could not have discovered with reasonable diligence before the determination" of his pretrial application. (CPL 710.40, subd 4.) Here, defendant failed to establish any such pertinent facts in support of his motions at trial which would justify the reopening of the Wade hearing. Thus, the trial court committed no error when it refused defendant's requests to reopen the hearing.
We have considered defendant's remaining contentions and have found them to be without merit.
Order affirmed in a memorandum.